DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 03/09/2021 has been entered. Claims 1 and 4-16 are pending.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended with respect to claim 1 as follows: 
In claim 1, changes to include:
To: an eye-imaging system for a head-worn display, comprising: a display adapted to produce image light; and a partially reflective and partially transmissive surface, disposed in-line with transfer optics, adapted to present the image light to an eye of a user of the head-worn display, wherein presenting the image light to the eye of the user comprises causing the image light to enter the partially reflective and partially transmissive surface via a first side of the partially reflective and partially transmissive surface, leave the partially reflective and partially transmissive surface via a second side of the partially reflective and partially transmissive surface, the second side different from the first side, toward the eye of the user, and reflect in the eye of the reflect the reflected eye-image light towards a camera, and wherein the camera is positioned to capture the reflected eye-image light.
Authorization for this examiner’s amendment was given in a telephone interview/internet communication with Anya Adams on 04/05/2021.
Allowable Subject Matter
Claims 1 and 4-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
In accordance to the prior arts: 20130147859 teaches a transmission type display device that includes a display unit that transmits ambient light to an image extraction area, so as to output image light from the image formation unit to the image extraction area, and changes a light level of the ambient light with a transmittance that is set by a shade in which a transmittance of light is a variable so as to pass the light to the image extraction area, wherein in the first mode, the control unit fixes the light intensity determination value, and controls the transmittance of the shade, and wherein in the second mode, the control unit variably sets the light intensity determination value, and controls the transmittance of the shade. 20120119978 teaches a see-through display assembly including an image source and a partially reflecting mirror. The partially reflecting mirror reflects and transmits respective portions of image light from the image source and scene light from a see-through view of an external 
Prior arts fail to disclose or suggest an eye-imaging system for a head-worn display, comprising: a partially reflective and partially transmissive surface, disposed in-line with transfer optics, wherein presenting the image light to the eye of the user comprises causing the image light to enter the partially reflective and partially transmissive surface via a first side of the partially reflective and partially transmissive surface, leave the partially reflective and partially 
Claim 1, prior arts fail to disclose or suggest an eye-imaging system for a head-worn display, comprising: a display adapted to produce image light; and a partially reflective and partially transmissive surface, disposed in-line with transfer optics, adapted to present the image light to an eye of a user of the head-worn display, wherein presenting the image light to the eye of the user comprises causing the image light to enter the partially reflective and partially transmissive surface via a first side of the partially reflective and partially transmissive surface, leave the partially reflective and partially transmissive surface via a second side of the partially reflective and partially transmissive surface, the second side different from the first side, toward the eye of the user, and reflect in the eye of the user to form an eye-image light, wherein the partially reflective and partially transmissive surface is adapted to receive on its second side a reflected eye-image light reflected from the eye of the user and to reflect the reflected eye-image light towards a camera, and wherein the camera is positioned to capture the reflected eye-image light.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEDAYO B ILUYOMADE whose telephone number is (571)270-7118.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 5712727667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IFEDAYO B ILUYOMADE/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        04/05/2021